In the opinion affirming the judgment of conviction it was stated that we were unable to appraise bills of exception one and two relating to the testimony of the searching officers for the reason that the affidavit and search warrant were not embraced in the record.
Appellant now brings forward a copy of said instruments with the certificate of the trial judge appended thereto showing that they were introduced in evidence. If such instruments should be held to be insufficient and could be properly considered, it is observed that the record is before us without an authenticated statement of facts. The testimony of the officers touching the result of the search might have been erroneously received. Nevertheless, if substantially the same testimony was given by the appellant or by other witnesses without objection on the part of appellant reversible error would not be made to appear. It follows that, in the absence of a statement of facts, we would not be warranted in holding that said bills of exception reflect reversible error.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 559